Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 6-9  and 12-13  is/are rejected under 35 U.S.C. 102((a((2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Iwaya et al (US 2017/0107344 A1)(“Iwaya”).
Iwaya discoses a light diffusive barrier film including 
A light functional layer (para. 0016 ) which is a diffusing layer with an average roughness of 5 nm and a roughness profile of 100 nm or more, as Iwaya discloses the functional layer has a roughness profile of height of 5 nm to 100 nm  (para. 0016) , and the surface of the layer is opposite the base (para. 0016)

And a barrier layer sequentially stacked, as Iwaya discloses the sequence of the layers as stated above
A first side opposite to a second side of the light diffusing layer facing the base layer has irregularities with surface roughness in  a range of 0.1 to 6 microns, as Iwaya discloses a range  of 5 nm to 100 nm  (para. 0016), as stated above, which anticipates the recited range (MPEP 2131.03), or , in the alternative, the recited range is obvious (MPEP 2144.05).
Re claim 6:  Iwaya discloses that the functional layer may include more than one layer which may be for example an antistratic layer, which is  a disclosure of a sublayer, as Iwaya discloses the functional layer may include an antistatic layer for example (para. 0036).
Re claim 7:  Iwaya discloses a sub-barrier layer may be within the recited range, as Iwaya discloses  the light diffusing layer facing the base layer has irregularities with surface roughness in  a range of 0.1 to 6 microns, as Iwaya discloses a range  of 5 nm to 100 nm  (para. 0016), as stated above, which anticipates the recited range (MPEP 2131.03), or , in the alternative, the recited range is obvious (MPEP 2144.05), the layer which may be considered a sub-barrier layer, and the thickness of which overlaps the recited thickness range, and therefore the recited thickness range is anticipated to obvious, as stated above.
Re claim 8:  Iwaya discloses the functional layer may be a cured layer (para. 0016), the cured layer may be a polysilazane (para. 0016), which is a disclosure that the light diffusive barrier and sub barrier layer is a polysilazane .
Re claim 9:  Iwaya discloses polysilazane groups of Formula I (para. 0112, formula (1) of Iwaya and para. 0113-0115).

And a barrier layer sequentially stacked, as Iwaya discloses the sequence of the layers as stated above, which is a disclosure of the layers are in direct contact with each other. 
Re claim 13:  Iwaya discloses a liquid crystal display and an electroluminescence display which includes a barrier as disclosed by Iwaya (para. 0002).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Iwaya et al (US 2017/0107344 A1)(“Iwaya”) as applied to claim 1 above, and further in view of Zeng et al (US 2014/0151656 A1).
Iwaya discloses the limitations of claim 1 as stated above.  Iwaya is silent with respect to the recited equation.
Zeng, in the same field of endeavor of moisture permeation barriers (Abstract), discloses a relationship in the use of AQUATRAN-2 test procedure (para. 0072) in which a relationship is derived to express the relationship found in data (para. 0073) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Zeng with the device disclosed by Iwaya in order to obtain a relationship between the relationship of the water vapor transmission rate and a change in the condition of measurements (para. 0073), which is within the ordinary skill in the art in the optimization of a result-effective variable (MPEP 2144.05 (II) and MPEP 2144.05 (III)(C)).



s 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over over  Iwaya et al (US 2017/0107344 A1)(“Iwaya” in view of Tchakarov et al (US 2010/0072884 A1)(“Tchakarov”).
Iwaya discoses a light diffusive barrier film including 
A light functional layer (para. 0016 ) which is a diffusing layer with an average roughness of 5 nm and a roughness profile of 100 nm or more, as Iwaya discloses the functional layer has a roughness profile of height of 5 nm to 100 nm  (para. 0016) , and the surface of the layer is opposite the base (para. 0016)
A base layer, as Iwaya discloses the functional layer which is a diffusing layer, is on an opposite side of the base layer, with the smoothing layer and the gas barrier layer (par. 0016)
And a barrier layer sequentially stacked, as Iwaya discloses the sequence of the layers as stated above
A first side opposite to a second side of the light diffusing layer facing the base layer has irregularities with surface roughness in  a range of 0.1 to 6 microns, as Iwaya discloses a range  of 5 nm to 100 nm  (para. 0016), as stated above, which anticipates the recited range (MPEP 2131.03), or , in the alternative, the recited range is obvious (MPEP 2144.05).
Iwaya is silent with respect to the recited range of sheet resistance.
Tchakarov, in the same field of endeavor of organic light emitting devices (Abstract), discloses the sheet resistance of ITO layers is on the order of 10 Ohms sq (para. 0003), therefore the recited range is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sheet resistance range disclosed by Tchakarov with the device disclosed by Iwaya because Iwaya discloses indium oxide as a material for antistatic properties (para. 0078) in the laminate (para. 0078).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Iwaya et al (US 2017/0107344 A1)(“Iwaya”)   in view of Tchakarov et al (US 2010/0072884 A1)(“Tchakarov”)
as applied to claim 3 above, and further in view of Zeng et al (US 2014/0151656 A1).
Iwaya in view fo Tchakarovdiscloses the limitations of claim 3 as stated above.  Iwaya in view of Tchakarov is silent with respect to the recited equation.
Zeng, in the same field of endeavor of moisture permeation barriers (Abstract), discloses a relationship in the use of AQUATRAN-2 test procedure (para. 0072) in which a relationship is derived to express the relationship found in data (para. 0073) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Zeng with the device disclosed by Iwaya in view of Tchakarov in order to obtain a relationship between the relationship of the water vapor transmission rate and a change in the condition of measurements (para. 0073), which is within the ordinary skill in the art in the optimization of a result-effective variable (MPEP 2144.05 (II) and MPEP 2144.05 (III)(C)).


Claim(s) 14 and  17-18  is/are rejected under 35 U.S.C. 102((a((2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Iwaya et al (US 2017/0107344 A1)(“Iwaya”).
Iwaya discoses a method for producing a  light diffusive barrier film including 

Which is provided on a  base layer (para. 0164 and 0166 and 0173), as Iwaya discloses the functional layer which is a diffusing layer, is on an opposite side of the base layer, with the smoothing layer and the gas barrier layer (par. 0016)
And a barrier layer sequentially stacked, as Iwaya discloses the sequence of the layers as stated above
A first side opposite to a second side of the light diffusing layer facing the base layer has irregularities with surface roughness in  a range of 0.1 to 6 microns, as Iwaya discloses a range  of 5 nm to 100 nm  (para. 0016), as stated above, which anticipates the recited range (MPEP 2131.03), or , in the alternative, the recited range is obvious (MPEP 2144.05).
Re claim 17:   Iwaya discloses the functional layer may be a cured layer (para. 0016), the cured layer may be a polysilazane (para. 0016), which is a disclosure that the light diffusive barrier and sub barrier layer is a polysilazane . Iwaya also discloses polysilazane groups of Formula I (para. 0112, formula (1) of Iwaya and para. 0113-0115).
Re claim 18:  Iwaya discloses roll to roll process for applying the barrier layer composition (para. 0178).


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over over  Iwaya et al (US 2017/0107344 A1)(“Iwaya” in view of Tchakarov et al (US 2010/0072884 A1)(“Tchakarov”).
Iwaya discoses a method for producing a  light diffusive barrier film including 

Which is provided on a  base layer (para. 0164 and 0166 and 0173), as Iwaya discloses the functional layer which is a diffusing layer, is on an opposite side of the base layer, with the smoothing layer and the gas barrier layer (par. 0016)
And a barrier layer sequentially stacked, as Iwaya discloses the sequence of the layers as stated above
A first side opposite to a second side of the light diffusing layer facing the base layer has irregularities with surface roughness in  a range of 0.1 to 6 microns, as Iwaya discloses a range  of 5 nm to 100 nm  (para. 0016), as stated above, which anticipates the recited range (MPEP 2131.03), or , in the alternative, the recited range is obvious (MPEP 2144.05).
Iwaya is silent with respect to the recited range of sheet resistance.
Tchakarov, in the same field of endeavor of organic light emitting devices (Abstract), discloses the sheet resistance of ITO layers is on the order of 10 Ohms sq (para. 0003), therefore the recited range is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sheet resistance range disclosed by Tchakarov with the device disclosed by Iwaya because Iwaya discloses indium oxide as a material for antistatic properties (para. 0078) in the laminate (para. 0078).
 The combination of Iwaya  and Tchakarov discloses an antistatic in the light diffusing layer, as Iwaya discloses an antistatic agent as an additive in resin layers (para. 0034), and Iwaya also discloses the functional layer, which is the light diffusive layer, as stated above, is a resin layer (para. 0016).


Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 102((a((2) as being unpatentable over  Iwaya et al (US 2017/0107344 A1)(“Iwaya”) as applied to claim 17 above and further in view of Watanabe (US 2007/0260035 A1).
Iwaya discloses the limitations of claim 17 as stated above.  Iwaya also discloses a roll-to-roll method (para. 0172).    Iwaya is silent with respect to the winding and holding the unwound state for 1 hour or longer of the roll of the layers.
Watanabe, in the same field of endeavor of roll-to-roll process of laminate films (Abstract), discloses hat the heating treatment can be carried out in the rolled film or  in a continuous treatment in a roll to roll manner (para. 0192), which is a disclosure that the treatment can be carried out in a wound or in an unwound state, and Watanabe also discloses the treatment can be for hours (para. 0192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Watanabe with the method disclosed by Iwaya because Watanabe discloses an arrangement of art recognized suitability for an intended purpose (MEPE 2144.07), and because one of ordinary skill  in the art would have been able to determine the hours by routine optimization (MPEP 2144.05(II)).
Re claim 21:  Iwaya discloses uv treatment of the layers (para. 0200).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895